      Case: 1:19-cv-06766 Document #: 13 Filed: 10/21/19 Page 1 of 2 PageID #:32




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

DONA MARTIN                                )
                                           )
                  Plaintiff,               )
                                           )       Case No.: 19-cv-6766
vs.                                        )
                                           )
MID CENTRAL CARRIER, INC. and              )
BENJAMIN LAMAR RAY                         )
                                           )
                  Defendants,              )

             NOTICE OF VOLUNTARY DISMISSAL of DEFENDANT RAY

       Plaintiff, DONA MARTIN, through her attorneys and pursuant to Federal Rule of Civil

Procedure 41(a), moves to voluntarily dismiss Benjamin Lamar Ray from this matter without

prejudice. Defendants Mid Central Carrier, Inc. has filed an Answer and is the only other

Defendant. On October 21, undersigned Counsel (Bryan J. O’Connor Jr.) communicated with

Shimon Kahan, Counsel for Defendant Mid Central Carrier, Inc., who advised she has no

objection to the voluntary dismissal (without prejudice) of Benjamin Lamar Ray.

       WHEREFORE, Plaintiff moves to voluntarily dismiss, without prejudice, Benjamin

Lamar Ray.



                                                   s/Bryan J. O’Connor Jr.________
                                                   Counsel for Plaintiff
                                                   O’Connor Law Group LLC
                                                   140 S. Dearborn, Suite 320, Chicago, 60603
                                                   (312) 236-1814; 312-580-5479 (fax)
                                                   Email: bocjr@oconnorlawgrp.com
      Case: 1:19-cv-06766 Document #: 13 Filed: 10/21/19 Page 2 of 2 PageID #:33




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

DONA MARTIN                                )
                                           )
                  Plaintiff,               )
                                           )       Case No.: 19-cv-6766
vs.                                        )
                                           )
MID CENTRAL CARRIER, INC. and              )
BENJAMIN LAMAR RAY                         )
                                           )
                  Defendants,              )


                                CERTIFICATE OF SERVICE

        I, Bryan J. O’Connor Jr, do hereby certify that I have this day electronically filed
Plaintiff’s Notice of Voluntary Dismissal Without Prejudice [of Defendant Ray] with the Court’s
electronic filing system. I also certify that I emailed a copy of document to Attorney Shimon
Kahan at the email address below.

TO:    Shimon Kahan
       Haynes, Studnicka, Kahan & Poulakidas, LLC
       200 W. Adams, Suite 2175
       Chicago, IL 60606
       312-676-7060
       skahan@hskolaw.com




                                           Respectfully submitted,

                                           /s/ Bryan J. O’Connor Jr._________
                                           Bryan J. O’Connor Jr., ARDC #6285062
                                           Attorney for Plaintiff
                                           O’Connor Law Group, LLC
                                           140 S. Dearborn, Suite 320
                                           Chicago, IL 60603
                                           Phone: (312) 236-1814
                                           Email bocjr@oconnorlawgrp.com




                                               2
